Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 3/26/2021.  Claims 1, 4, 6-8 and 13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of receive an acquisition request for the device information from the information processing terminal; and send, in response to the received acquisition request and to the information processing terminal, response data including information for displaying the device information and script information, wherein the script information includes a command to cause the information processing terminal to perform cross domain communication for checking whether access to a web server implemented on a device is permitted, and wherein the information processing terminal comprises at least one memory storing second instructions related to a web browser and at least one processor executing the second instructions causing the information processing terminal to: perform the cross domain communication to a web server of the relay apparatus by execution of the command included in the script information in the response data, wherein domain information corresponding to the device management server as a source of the response data is set in data which is transmitted in the cross domain communication; receive, from the web server of the relay apparatus, data including a determination, by the relay apparatus, using the domain information; and generate, when the determination included in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449